SO ORDERED.

DONE and SIGNED March 28, 2019.




                                       ________________________________________
                                       JOHN S. HODGE
                                       UNITED STATES BANKRUPTCY JUDGE
         ____________________________________________________________




                     UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

IN RE:                                  §                    Case Number: 18-11439
                                        §
Kelly Ann Stephenson                    §                    Chapter 13
                                        §
Debtor                                  §

                Order Denying (Overruling) Objections to Claims


       Before the Court are objections filed by Debtor to the following proofs of claim

(collectively the “Claims”): (1) Claim No. 5 filed by Ford Motor Credit Company, LLC,

(2) Claim No. 2 filed by Cavalry SPV I, LLC as assignee of Capital One Bank (USA),

N.A./Direct Merchants Bank and (3) Claim No. 3 filed by Cavalry SPV I, LLC as

assignee of Capital One Bank (USA), N.A.

         For the reasons set forth in the Memorandum of Decision,



                                             
 

    18-11439 - #40 File 03/28/19 Enter 03/28/19 15:32:09 Main Document Pg 1 of 2
       IT IS ORDERED THAT:

       1.     The claim objections filed by Debtor as Docket Nos. 30, 31, 32, are hereby

DENIED (overruled).

       2.     The Claims are deemed allowed, as filed.

       3.     All relief requested by Debtor is hereby DENIED.

                                          ###




                                             
 

    18-11439 - #40 File 03/28/19 Enter 03/28/19 15:32:09 Main Document Pg 2 of 2
